Exhibit BRISTOL-MYERS SQUIBB COMPANY CONSOLIDATED STATEMENT OF EARNINGS ADJUSTED FOR CONVATEC DISCONTINUED OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2008 (Unaudited, amounts in millions except per share data) As reported Net Sales $ 10,094 Cost of products sold 3,240 Marketing, selling and administrative 2,299 Advertising and product promotion 739 Research and development 1,608 Acquired in-process research and development 32 Provision for restructuring, net 41 Litigation expense, net 2 Equity in net income of affiliates (314 ) Other expense, net 19 Total expenses, net 7,666 Earnings from Continuing Operations Before Minority Interest & Taxes 2,428 Provision for income taxes 588 Minority Interest, net of taxes 471 Net Earnings - Continuing Operations 1,369 Discontinued Operations: Earnings, net of taxes (1) 99 Loss on Disposal, net of taxes (43 ) 56 Net Earnings $ 1,425 Earnings per Common Share Basic: Net Earnings from Continuing Operations $ 0.69 Discontinued Operations: Earnings, net of taxes (2) 0.05 Loss on Disposal, net of taxes (0.02 ) Net Earnings per Common Share $ 0.72 Diluted: Net Earnings from Continuing Operations $ 0.69 Discontinued Operations: Earnings, net of taxes (2) 0.05 Loss on Disposal, net of taxes (0.02 ) Net Earnings per Common Share $ 0.72 Average Common Shares Outstanding: Basic 1,976 Diluted 2,007 (1) The Business' net earnings of $95 million is included within Discontinued Operations Earnings, net of taxes. (2) Basic and Diluted Earnings, net of taxes relating to the Business amounted to $0.05 and $0.05, respectively. BRISTOL-MYERS SQUIBB COMPANY CONSOLIDATED STATEMENT OF EARNINGS ADJUSTED FOR CONVATEC DISCONTINUED OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 (Unaudited, amounts in millions except per share data) As reported Amounts Transferred to Discontinued Operations As Adjusted Net Sales $ 19,348 $ 1,155 $ 18,193 Cost of products sold 6,218 350 5,868 Marketing, selling and administrative 4,855 339 4,516 Advertising and product promotion 1,465 50 1,415 Research and development 3,282 55 3,227 Acquired in-process research and development 230 – 230 Provision for restructuring, net 183 – 183 Litigation expense, net 14 – 14 Gain on sale of product assets and businesses (273 ) – (273 ) Equity in net income of affiliates (524 ) – (524 ) Other expense, net 364 13 351 Total expenses, net 15,814 807 15,007 Earnings from Continuing Operations Before Minority Interest & Taxes 3,534 348 3,186 Provision for income taxes 803 121 682 Minority Interest, net of taxes 763 – 763 Net Earnings - Continuing Operations 1,968 227 1,741 Discontinued Operations: Earnings, net of taxes 197 227 424 Gain on Disposal, net of taxes – – – 197 227 424 Net Earnings $ 2,165 $ – $ 2,165 Earnings per Common Share Basic: Net Earnings from Continuing Operations $ 1.00 $ (0.12 ) $ 0.88 Discontinued Operations: Earnings, net of taxes 0.10 0.12 0.22 Gain on Disposal, net of taxes – – – Net Earnings per Common Share $ 1.10 $ – $ 1.10 Diluted: Net Earnings from Continuing Operations $ 0.99 $ (0.11 ) $ 0.88 Discontinued Operations: Earnings, net of taxes 0.10 0.11 0.21 Gain on Disposal, net of taxes – – – Net Earnings per Common Share $ 1.09 $ – $ 1.09 Average Common Shares Outstanding: Basic 1,970 1,970 Diluted 1,980 1,980 BRISTOL-MYERS SQUIBB COMPANY CONSOLIDATED STATEMENT OF EARNINGS ADJUSTED FOR CONVATEC DISCONTINUED OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2006 (Unaudited, amounts in millions except per share data) As reported Amounts Transferred to Discontinued Operations As Adjusted Net Sales $ 17,256 $ 1,048 $ 16,208 Cost of products sold 5,739 319 5,420 Marketing, selling and administrative 4,800 331 4,469 Advertising and product promotion 1,340 36 1,304 Research and development 2,991 40 2,951 Provision for restructuring, net 59 – 59 Litigation expense, net 302 – 302 Gain on sale of product assets and businesses (200 ) – (200 ) Equity in net income of affiliates (474 ) – (474 ) Other expense, net 299 7 292 Total expenses, net 14,856 733 14,123 Earnings from Continuing Operations Before Minority Interest & Taxes 2,400 315 2,085 Provision for income taxes 538 107 431 Minority Interest, net of taxes 440 – 440 Net Earnings - Continuing Operations 1,422 208 1,214 Discontinued Operations: Earnings, net of taxes 163 208 371 Gain on Disposal, net of taxes – – – 163 208 371 Net Earnings $ 1,585 $ – $ 1,585 Earnings per Common Share Basic: Net Earnings from Continuing Operations $ 0.73 $ (0.11 ) $ 0.62 Discontinued Operations: Earnings, net of taxes 0.08 0.11 0.19 Gain on Disposal, net of taxes – – – Net Earnings per Common Share $ 0.81 $ – $ 0.81 Diluted: Net Earnings from Continuing Operations $ 0.73 $ (0.11 ) $ 0.62 Discontinued Operations: Earnings, net of taxes 0.08 0.11 0.19 Gain on Disposal, net of taxes – – – Net Earnings per Common Share $ 0.81 $ – $ 0.81 Average Common Shares Outstanding: Basic 1,960 1,960 Diluted 1,963 1,963 BRISTOL-MYERS SQUIBB COMPANY CONSOLIDATED STATEMENT OF EARNINGS ADJUSTED FOR CONVATEC DISCONTINUED OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2005 (Unaudited, amounts in millions except per share data) As reported Amounts Transferred to Discontinued Operations As Adjusted Net Sales $ 18,605 $ 992 $ 17,613 Cost of products sold 5,737 291 5,446 Marketing, selling and administrative 4,989 315 4,674 Advertising and product promotion 1,464 40 1,424 Research and development 2,678 40 2,638 Provision for restructuring, net 32 – 32 Litigation expense, net 269 – 269 Gain on sale of product assets and businesses (569 ) – (569 ) Equity in net income of affiliates (334 ) – (334 ) Other expense, net 35 18 17 Total expenses, net 14,301 704 13,597 Earnings from Continuing Operations Before Minority Interest & Taxes 4,304 288 4,016 Provision for income taxes 870 98 772 Minority Interest, net of taxes 592 – 592 Net Earnings - Continuing Operations 2,842 190 2,652 Discontinued Operations: Earnings, net of taxes 145 190 335 Gain on Disposal, net of taxes 13 – 13 158 190 348 Net
